10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William D. LONGENETTE, Plaintiff-Appellant,v.Robert ABERCROMBIE, Administrator, Ohio County Jail;  ArthurMcKensie, Sheriff of Ohio County;  Charles Shamblin, ChiefDeputy Sheriff, Ohio County Jail, Wheeling, WV,Defendants-Appellees.
No. 93-6878.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 18, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.
William D. Longenette, Appellant Pro Se.
Todd Franklin La Neve, Bachmann, Hess, Bachmann & Garden, for Appellees.
N.D.W.Va.
DISMISSED
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals the district court's order denying his motion for default judgment.  We also have before us Appellees' Motion to Dismiss Appellant's Petition for Appeal.  We agree with Appellees' contention that this appeal must be dismissed for lack of jurisdiction because the district court's order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
Therefore, we grant Appellees' Motion to Dismiss Appellant's Petition for Appeal and dismiss this appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED